ALLOWANCE
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard E. Campbell on March 24, 2021.
The application has been amended as follows: 
Claims:
1.	(Currently Amended)  An air tube for a gas turbine engine including a combustor with an outer liner, the air tube comprising:
an inner tube circumferentially extending around an air tube axis longitudinal to the air tube, having
an outer surface,
an inner tube inlet, and
an inner tube outlet disposed opposite of the inner tube inlet, the inner tube outlet in fluid communication with the inner tube inlet;
an outer plate configured to be connected to the outer liner of the combustor;
an outer tube disposed outward of the inner tube and having 
      an inner surface;
      an outer tube inlet proximate the inner tube inlet;
      an outer tube outlet opposite the outer tube inlet, the outer tube outlet in fluid                                                                              communication with the outer tube inlet; and

a strut extending from proximate the inner tube inlet towards the inner tube outlet on the outer surface of the inner tube and connected to the inner surface of the outer tube; and
wherein the plurality of fins are disposed downstream of the strut, in which downstream is relative to an air flow direction within the air tube, and the plurality of fins vary in length with respect to the air tube axis.

16.	(Currently Amended) The combustor of claim 14, wherein the air tube further comprises an outer plate disposed outward of and circumferentially connected to the outer tube, the outer plate connected to the outer liner.

17.	(Currently Amended)  The combustor of claim 16, wherein the plurality of fins increase a surface area of the outer tube.

18.	(Currently Amended)  The combustor of claim 16, wherein an effective area between the inner tube and outer tube is selected to enhance temperature performance of the air tube.

19.	(Currently Amended) The combustor of claim 17, wherein the air tube is made of metal and the outer plate has a surface texture created by an additive manufacturing process.

combustor of claim 16, wherein each of the plurality of fins has a triangular shape.

Allowable Subject Matter
Claims 1, 3-5, 7-9, 11-14, and 16-20 are allowed in view of the amendment filed on March 19, 2021 and the above Examiner’s Amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318.  The examiner can normally be reached on M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/HENRY NG/               Examiner, Art Unit 3741 

/EHUD GARTENBERG/               Supervisory Patent Examiner, Art Unit 3741